The plaintiffs petition for certification for appeal from the Appellate Court, 78 Conn. App. 235 (AC 23127), is granted, limited to the following issue:
“Did the Appellate Court properly determine that General Statutes § 52-592 should not apply in cases such as the present action in which the plaintiff delivered the complaint in a timely manner to a sheriff, and, due to the sheriffs actions, default or negligence, the complaint was not served?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.